Citation Nr: 1102375	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran by virtue of service in the Merchant 
Marine on an ocean-going vessel during World War II, from April 
30, 1945 to August 15, 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2007 a hearing was held before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is associated with the Veteran's claims file.  He failed 
to appear for another (February 2008) DRO hearing and for an 
April 2010 Travel Board hearing scheduled at his request.  The 
case was previously before the Board in June 2010, when the 
issues on appeal included service connection for a right wrist 
fracture, residuals of a back injury, residuals of a right arm 
injury, hypertension, a psychiatric disability other than 
posttraumatic stress disorder, tinnitus, and COPD.  The June 2010 
Board decision decided on the merits all issues with the 
exception of service connection for COPD, which matter was 
remanded for further development.   

Evidence and argument on the Veteran's behalf has been submitted 
by C.C.S. (who also testified at the June 2007 DRO hearing).  In 
an October 2010 statement, C.C.S. identified himself as a 
"Certified Veterans Consultant" (and claims he has a valid 
current power of attorney from the Veteran).  On request for 
clarification of this assertion of representation, the Board was 
advised by the RO that Texas Veterans Commission remains the 
Veteran's representative and that C.C.S. is not an accredited VA 
representative, agent, or attorney and has not been recognized as 
the Veteran's legal representative.  However, the additional 
submissions raise a question regarding the Veteran's competency 
to pursue his claim on his own behalf (or whether he requires a 
fiduciary).  See Statement of Attending Physician, October 22, 
2010 and October 26, 2010, showing that the Veteran has 
progressive dementia, significant deficits in cognition, and 
requires assistance with daily living activities.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2010).  
38 U.S.C.A. § 7107(a)(2)(West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The June 2010 Board Remand instructed the RO to arrange for 
exhaustive development to determine whether or not the Veteran 
was exposed to asbestos during his service in the Merchant 
Marine, and if so, the nature, intensity and duration of such 
exposure.  In the absence of any service records, the RO was 
instructed to look to all potential alternate sources of 
information.  If after exhaustive development, the record was 
still insufficient to determine whether the Veteran was exposed 
to asbestos, the RO was to so specify, and to certify that there 
are no additional available records pertaining to the Veteran's 
asbestos exposure in service.  

RO efforts to ascertain whether the Veteran was exposed to 
asbestos during his service in the Merchant Marine resulted in a 
June 2010 service department response that the records needed to 
respond to the request were fire related and, although there are 
alternate record sources that often contain information which can 
be used to reconstruct parts of a lost service record, the type 
of information requested could not be reconstructed.  In July 
2010 the United States Coast Guard responded that they were 
unable to locate any records for the Veteran.  No further 
development was pursued; it has not been certified that there are 
no additional available records pertaining to the Veteran's 
asbestos exposure in service.  

Regarding the development in this matter to date, the Board 
observes that information in the claims file suggests that 
further development regarding the possibility of the Veteran's 
exposure to asbestos on active duty (from April to August 1945) 
may be possible.  Given, in particular, that based on information 
provided the Veteran may not be capable of personally 
participating in further development of his claim, the Board 
finds that VA's duty to assist in this matter is not met. i.e., 
there has not been the exhaustive development ordered in the 
Board's prior remand.  Specifically, the Veteran's DD Form 214 
identifies the vessel on which he served during his period of 
active (ocean-going) duty, the Wallace R. Farrington.  It is 
quite possible that the class of that vessel (and whether by 
virtue of service on the vessel crew members were likely be 
exposed to asbestos) is identified in historical 
documents/registries of vessels serving in the Merchant Marine 
during World War II.  There does not appear to have been any 
development in that direction.   

Hence, under governing caselaw, this matter must be remanded, 
once again, for more complete development and adjudicatory 
action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by 
the Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).

Further, as was noted above, the question of the Veteran's 
competency looms over this matter (that question is particularly 
significant because the Veteran requested, and failed to report 
when scheduled for hearings, and also a VA examination (ordered 
in the June 2010 Board Remand).  Incompetency would be good cause 
for a failure to report, and alternate arrangements may be 
necessary.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2010).  Expedited 
handling is requested.

1.  The RO should initially resolve the 
matter of the Veteran's competency.  After 
arranging for any medical evidence 
development deemed necessary, the RO should 
address the competency question, making a 
formal determination in the matter (and also 
whether the Veteran requires appointment of a 
fiduciary).  

2.  After completion of the above, the RO 
must (as the Board's previous remand 
instructed) arrange for exhaustive 
development to ascertain whether or not the 
Veteran was exposed to asbestos during his 
active duty service in the Merchant Marine.  
In particular, it should be determined 
whether from historical documents it is 
possible to ascertain the class of vessel on 
which the Veteran served during his period of 
active duty was such as would have exposed 
him (as a member of the crew) to some level 
of exposure to asbestos, and if so, the 
likely extent of such exposure.  After such 
development is completed the RO must make a 
formal determination regarding the Veteran's 
exposure/nonexposure to asbestos on active 
duty (or certify that exhaustive development 
was completed, and that based on available 
information no finding can be made regarding 
the possibility of the Veteran's exposure to 
asbestos in service).  

3.  If, and only if, it is found that the 
Veteran was exposed to asbestos during his 
active duty service (April to August 1945), 
the RO should arrange for his claims file (to 
include this remand) to be forwarded to an 
appropriate physician for review and an 
advisory medical opinion regarding the 
etiology of his COPD.  The consulting 
physician should provide an opinion as to 
whether it is at least as likely as not (a 
50% or better probability) that the Veteran's 
current COPD is related to the Veteran's 
active service, and in particular to the 
identified asbestos exposure therein.  The 
examiner must explain the rationale for the 
opinion.

4.  The RO should then readjudicate the 
Veteran's claim.  If it remains denied, the 
RO should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
the opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


